El Juez Asociado Señok De Jesús
emitió la opinión del tribunal.
Manuel L. Clemente instituyó demanda de desahucio contra Mario Guerrero Noble en la Corte Municipal de San Juan, Sección Primera. Señalada la primera comparecen-cia para las dos de la tarde del día 22 de septiembre del año pasado, se expidió el correspondiente emplazamiento dirigido al demandado y diligenciado el 16 del mismo mes. Llamada a la vista de la primera comparecencia, no concurrió el demandante. Aunque el demandado compare-*174ció, no solicitó sentencia dando al demandante por desistido de sn acción. La corte, a moción del demandante de fecha 25 del mismo mes, dictó una orden señalando de nuevo la primera comparecencia para el 29 de septiembre de 1939 a las dos de la tarde.
En cumplimiento de la citada orden, el secretario expidió un nuevo emplazamiento que fué diligenciado el 3 de dicho mes. El día señalado por segunda vez para la primera comparecencia, presentó el demandado una moción impug-nando la validez del segundo emplazamiento, moción que fué desestimada el 13 de octubre próximo mediante la siguiente resolución:
“La Corte, resolviendo la moción del demandado impugnando su citación a virtud de la orden dictada por esta Corte en 25 de sep-tiembre de 1939, declara sin lugar dicha moción por el fundamento de que habiendo sido hecho ya un señalamiento anterior para la vista de la primera comparecencia, para cuya vista el demandado fué emplazado con copia de la demanda presentada, aun cuando la vista de esa primera comparecencia no fué celebrada por incompare-cencia del demandante, éste no venía obligado a emplazar de nuevo con copia de la demanda a dicho demandado.”
En la misma fecha solicitó el demandado la reconside-ración de la precitada orden, la que también fué denegada por resolución del 14 del mismo mes.
Para revisar la orden de 13 de octubre antes transcrita, radicó el demandado una petición de certiorari en la Corte de Distrito de San Juan, la que después de oír a las partes, con fecha 2 de noviembre último anuló el auto expedido, ba-sando su sentencia en el hecho de que cuando la Corte Municipal dictó la segunda orden para la celebración de la primera comparecencia, ya dicho tribunal había adquirido jurisdicción sobre la persona del demandado y por consi-guiente era inmaterial cualquier defecto de que pudiera adolecer el llamado segundo emplazamiento. El 24 de no-viembre el demandado solicitó la reconsideración de la ame-ritada sentencia de la corte de distrito, desestimándose su *175moción el primero de diciembre siguiente. Contra la sen-tencia de la corte inferior anulando el auto de certiorari, estableció el demandado el presente recurso, cuya desesti-mación solicita ahora el interventor apelado por motivo de frivolidad.
Sean cuales fueren los defectos del primer emplazamiento en este caso expedido, quedaron subsanados al concurrir el demandado a la comparecencia que se señaló para el 22 de septiembre.
Aunque la Ley de Desahucio en su artículo 5 (Código de Enjuiciamiento Civil, ed. 1933, artículo 624) dispone que “al citarse al demandado se le apercibirá de que no compareciendo por sí o por legítimo apoderado se decretará el desahucio sin más citarlo ni oírlo,” nada prescribe para el caso en que el demandante deje de asistir a dicha comparecencia, por lo que precisa recurrir al Código de Enjuiciamiento Civil, cuyo artículo 192 en lo pertinente dice:
“Art. 192. Se podrá desistir de una demanda, o declararse ■abandonada, en los casos siguientes:
“1. ........
“2. ........
“3. Por la corte, cuando el demandante deje de comparecer en el juicio, y compareciendo el demandado, pida que se declare a aquél •desistido.

(<

No habiendo el demandado solicitado que se declarase al demandante desistido de su acción, no venía la corte obli-gada a darlo por desistido, y por el contrario actuó dentro •de su jurisdicción al señalar de nuevo la primera compare-cencia para una fecha posterior. [4] No estando presente •el demandante, la cláusula constitucional sobre debido pro-ceso de ley (Ley Orgánica, artículo 2) exigía que se notifi-case a las partes del nuevo señalamiento y fue por esa razón ■que ordenó al secretario que “citara” a las partes para la nueva comparecencia. En tales circunstancias, no era nece-*176sario expedir y diligenciar un nuevo emplazamiento con to-das las formalidades de ley, bastando qne se notificase a las-partes la fecha señalada para el' indicado objeto. [5] Por consiguiente, cualquier defecto de que pueda adolecer el segundo emplazamiento es también inmaterial, puesto que,, como hemos indicado anteriormente, la corte había adquirido-jurisdicción sobre la persona del demandado desde que asis-tió éste a la primera comparecencia sin impugnar el primer emplazamiento.
' A nuestro juicio la situación prevaleciente en este caso-es la misma que se produce cuando llamado un caso a juicio oral y no compareciendo una o ninguna de las partes, la. corte, sin oposición de la que haya comparecido, pospone el juicio y ordena al secretario que notifique el nuevo señala-miento a las partes.
No encontrando méritos en el recurso establecido y tra-tándose además de un procedimiento sumario y rápido como es el de desahucio, procede sin más dilación declarar con lugar la moción del interventor apelado y desestimar por frívolo el recurso.
El Juez Asociado Sr. Travieso no intervino.
EN MOCION DE RECONSIDERACION
Marzo 8, 1940
El peticionario en este caso solicita reconsideremos nuestra resolución de 21 de febrero último, basándose en que la opinión que sirvió de base a la misma asume que el peti-*177cionario, demandado en la corte municipal, asistió a la primera comparecencia en el caso de desahucio que se señaló para el día 22 de septiembre último. Alega ahora el peti-cionario que incurrimos en error al asumir la existencia de ese hecho, toda vez qué el demandado en realidad de verdad no asistió en ningún momento a dicha primera comparecencia y por consiguiente no se sometió a la jurisdicción de la corte municipal.
Tanto en la petición de certiorari presentada en la corte ; de distrito que motivó este recurso, como én la resolución del - juez de la corte municipal, se consigna el hecho de que- dicha primera comparecencia fue. suspendida- por incomparecencia del demandante, de donde se infiere que el demandado debió haber comparecido, pues de otro modo se hubiese suspendido el acto no por incomparecehcia del demandante sino por' incomparecencia de las partes. -Además, en una moción de1 reconsideración a la resolución de la Corte de Distrito de San Juan, radicada por el propio peticionario, se expresa lo siguiente: ' • '
"Que no aparece de los autos elevados de la corte inferior que el demandado dejara de comparecer a la vista del 22 de septiembre, según afirma esta corte en su sentencia, resultando sí .de los autos,, por el contrario, que quien dejó de comparecer 'a dicha vista fué el demandante, por razón de cuya incomparecencia necesariamente procedía la desestimación de la demanda de acuerdo-con-la ley.”
Sea como fuere, siendo discrecional la expedición del auto de certiorari, tratándose de un procedimiento sumario como es el de' desahucio, y existiendo la circunstancia adicional de que el error de la corte municipal, de haber existido, puede subsanarse en apelación en la corte de distrito, no nos sen-timos inclinados a expedirlo en un caso en que de los autos no resulta claramente el derecho del peticionario.

Por lo expuesto, procede denegar la reconsideración solicitada.